OFFICE OF THE ATTORNEY GENERAL       OF TEXAS
                        AUSTIN




zsr. C. 6. Camem
strte Audltor
Austin, TexaB




                       of tho 6oeuritie~&t    pro-
                       nopl dOra.ved?rem foon, u.
                       gee uulor the Aot are to k
                     earet.aryef state in tho ststo
                     epsrate fiua to be attilable
                     administrat&onof that bet dth
     all E&&I proaefsbslm 8p~0pI%afed to the 660~
     rataq of state *for the parpooe of paying the
     salary and otperisssof all parsons amplqad or
     appointed as providedharein for the adadaIs-
     trtbtion of this Mt’  and prov%d%x$g that in 06
     event eucb expenditureswere to exsoed the mm
     or $tao,m3~,
                ,043for any 0~ par.     la the meen-
&tr. c. Il. CeTneu - pago 8



     thut, the Ippro@ation Bill, at prLe lm
     of ,fheOeneral a& 8 oial Lawa'of tbo utb
     Legislature,prorider an itom    (no. e) of
     $2,so~.ocifor salor~rof a Blue Sky Comxis-
     sionor, &4so.o0    (item lo. 11) as salary
     for a Bowoty-etoaogrqWw       in tho Blue
     Sky Dlvhion,        end $WD.OD    (itea UO. 84)
     for travouag and other expamaeo of t&o
     &lilPe
          taqpiri&m.    mm 4     prlrtumB‘il1
     also prmldm (-0 ll41) $"  no apleyee of
     tureaslrt1y  ore*tad8oourStl~Bitidon
     Of ale Dopartaant of th8 soantary of
     state rrhallbe pridlar@w -to     of aal-
     ary than the aounta ot.nleryagpbopriated
     foro5milu po&t%oolr urtla*rvMm ina&.d
     +¶e~tB o nt’    l


           *xnollraad&trofwl.thatthsonfLry
     appropridiona a b evo Qo 8o r ib o Q wo r e u wd b y
     th o Bearoty o f state   fs dditlo n        to  t& o
     eal1emouat a? the $So,em.oe e8pesiflodtn
     the BoaurJ.tioolat. the 1t.m Iio.8 haviq
     beempsidusalulytotbrheadott8mPrae
     ahA# tax DoputBmt, al.4a.0 itox uo. a1
     haTa@ booa pal to tlloaoOr0~*tono~ph-
     or for t&M euoh&ao Tax Dop8rtwmt in the
     soorotary of mato'* orf%oe. lule? the
     $500.00 oxpouo uooutat wu wad for soour-
     itloftAot ~puoe.
          qn *ou of Attorney Oonerti~' opll&ell8
     holding that a pmml    lacmay not bs amm%I-
     oQar ~hurgsab~tbe proriolonsofu~a~o-
     prirtiOn Ml1 (OpLniOn lo. lMS, A@1 Wtb,
     1917# am3 0pini.m 60. sew, kw IkM, 19sS),
     ondtroaother dandpoimts,re are ooMermo&
     with the fOllariDg qttesffonclt

          *1. WI the repma of t&e *Blue Se
     Law', on taw wrd, ssw, reulor inefteothe
     or veid the apprepriatioato the Blue 84
     D&+iolO~ ID the ~p~Fopcl&ion 9511 for the
     flscial.~ear#low and lem?
             lB. Uas     It   illegal for the Blue aUr;r
     Divhion        ap&WOpd8tiOno     te be OXlpedlsd for'
fpr. C. U. Carnoes - page a




     purposes other then as direatlF spoaifled
     in t&a Appropriattanliilll,evom if the ap-
     poprtatien it8elS ~8s net void?
           '3. Toe it illog;alfar the Soauritles
     Comndssioner,appointed under the new Beaur-
     ftlos Aat, to be paid an annual sslsq a?
     $3,600.00in riW of the above quoted   M-
     etriatlre ~mlsion 1x1the Appra~tlan
     Bill, slnae 9oOt.%on34 aftbo Aot proridow
     that sald SaauritiosCamdnlamr     *sib811
     persons the duties a? tha present Blue IRq
     CossulaoioDer~ szkithe Appro@rtian Bill
     h8d shorn #9,601.00 for that pW%ffent

           Q.     ID   6OOt%ion   36 af th0 -tie*
     Ad,  aa origUal1~ psmod upb 8s sub6iequeat-
     lp amen&d1 them is P m&an       to the of-
     Seat t&at 8t the en% of oaeb you any un-
     uwd portton of tIk0 Sun& cot as%&0into 8
     spoaial aammnt for tha ahlnl~tration       a?
     tho SaaurSUor Aat shall bo wt        war and
     p8!h-%
          iDt0 th0 ~O?i'dS'dROTOIUO plrmd. &W
     ~~e&tion is u to when this trsasfor into
     the General Rsramao Fun& should ba m.
     Shouldit berrithlna certda~sd         a?
     tima after    the alwo       OS the year mfl, if
     so, whet is thst peuriada? tbOt’

          1. The onaa@smt of the ~eaurlti0r Aet &id not
render inaffoatiroor ioid tho appreprlatlon to the 91x1s
94 Dpvlslan in the oSria6 a? Werotary a? State, in the.
Appproprirtion
             Bill SOP the Sisaal ears a? 1999 *ad 199T.
          Seation 38 of the maurities          Aat   provide0 in
part as Sollawst
          Vhat the Aat kuown a# the *R@ao Spj
     Los of Slams* as embcaaed In hrtioxe8 879
     to 600, inalu*ite, Rerlmd Cirll St*tutem
     or Texes 1985, 8nd 4tio1am 1091 ta 1083,
     inolosi+e, Pens1 Cmla, 1988, ba and the
     same sre hareby rapealedl pro~ued, borr-
     ever, zhst all parmlte snd exeraptionaor-
     tifiastes ismod by tha Bsaretsry of stata
      purouantto said 18~ prior to the oSSeotin3
      date of? this Aat shall be valid drariag tbe
       pomd for tidi             fhq 8-0 Irma        rml0#8
      sooner revohad w the oosntq     or stat0
      for any asbum for whitahthe 600~0ta~ 0s
       State isau~eriwdb~                 this Aottomoke
      a oortifla8to of registrationheroumlor~
      and proridOd,Sttrther tbat allaj@'OemOatO
      ontored tit0 by w u&r    the iureotim 0s
       aho hoPoty           or atato gammwmtto aalA
      ~1~0 SW mr0r      th0 60poritiaem      0f
        000wities or mon6y8, to*thor witi all
        prose0utionsan&legsl0r other pmo00&-
      ing 8b o g uuudo
                  u    tIt0
                       r   p r Qlldo na
                                      o flIQ
      y wa & dno ~~o B et04 at tb o timeo r ttm
                    OF tMsiQt,sbansOatiapsl,
        88dw~ui~inmii             rho,     a    bm0t,mt-
      with8ta              the   psuago    a? tlli* &It.   * ..*
                2s is a Sdliar   mle that  *o Logiauturo    will
Qot k        prew     to hSV0 &On@ a ihfil0 Qp rrBeles8 thin&
ud   tart,      if   pouible,     en aat OS the Le(iL~latuPo rlll W
SO SrrMrpeeted*B te *+oid rentleinguw pertim tlmreoi
=ww~W   ’ dweltrule tippliesas wall t0 the approprietion
muurea          as tc other laws m8wd by tho tegkolature.
          An oxs8daation or wotion 8a or tbo Wou~f10~
bt   meals  thrt tho repeal of tbo Blue Slq Gn was mot
mplota aml all-Ombra&ug, bat that, mmuuiry,       by
axtm   or the protidontt aant8hwd fn Bedtion a8 roixerr-
lag the -0       pprpartiq  to rqoal mid Bleo SlpLu,
the ma0 wcy Lw was otmtinuod in femo sad eSfoat into-
SW, at least, SO it am0zwd sail sgmemont~ anteked 5060
br 0~ ondrar tb0 dimtion             0s    tbs ae0rew      0s 8imte pir-
ewmt to seidBlu8 684 IaW SOP -0 dQpO&fiDOsOr~         Of
s00uritiOser mOnoye, t0gOtber with all grOm00utioneaad
legal or other p0OOOdl.ngsb0gmn un@r the
s&d la0 ati not aaplot0d 8t the time 0s
or thei8Ad.        l   Ina sk la th
                                  g olp p r e
t&e aocrtary if"slote for t&O Illuoa&y divi~lon, aN0r
tho wiyritios dathadslroad~beenonaatod,       tho Le~sla-
tare deubtlesrr00asidoredthat  tbo 8eoretary Of Stat4 by
TiPtIleor ths gwvi0ienS Or SbotiOria8 of tbs c&Oopr2t*lo.
Aetabme qaoted,rouldhav8 OOrtaindut%Os to psrtora
undar tho Blue Sky Lsl,with refblronoeto pr0000uti04wsmd
legal or other pmmeedings begun under that law e&i not
awplctea    at the time or the tasng effect 0s the 800wg-
ties    Aat. It is the opinion of this department that the
approptiationsreferrod to weso E&O to the Seerotary 0s
Stato by the Logislaturcfor tho purpose of enabling the
Secretary of state to discbarge such duties, a& tbst
said appropririations are in nodm? invalid or fneffe6tive.

          ~2. The rkmti0n of an appropriation58 to
autborise the axponditureof a certain sum of money for
a certain purposo, and for no other purpo50. The appro-
priations   foe   the Blue   sky dirision,   therorom,   uero
available for expenditure only for tbe purposes for
which they rare autborisedby tbe Legislature,and the
departa@nthead wae not authorized to expend thornfor
any other purpose. ThO Sa6ts stated In your letter, h6w-
eWr, do not show, of tbWeelye6, any uuautberiaeddirer-
afon of them Sude to gurpoaes other than those for
ub.iobthe Legislatureautberised them to be expended.
Your attontlon is direatod to the Sollortng paragraph
oontalnedin the general rider to the Apppropriatloa Bill
in ubi6b them approprGttior3s ax6 r0undt
           •T~a3rer of kbtployeos. xt fall   be
      the duty af the bead 0P any depWmDt     to
      tmbnnfar an empleye0 of h&8 off&a0 to w
      desk or p&z66 ritbfn tbe dapvtment whea
      maewary to parform the dutieo of the de-
      partmentfma for the proper dispatch 0s
      business.*
          The m6ro fa6t that Itm 2 of the ApprOpriptiw Dill
was paid 8s salary to the bead of the Frauohtse Tax dopart-
ment( and Itcir;
               11 was paid to the searetary-stenographer  for
tbo man6bise Tax aopartrcent.,does not imiioate auy divereion
of these approwiationo to unauthorizedpurposes. If these
turogm%ons xeru employed by the Secretary OP State for tbe
purpose of baxdling ulue Sky matters pt?ndlng$at the time of
tbo onaotxent of the GeeuritiesAat, it was neverthelesscon-
ptunt Por th6 Saoretary of Stat6 to impose upon them tbo ad-
ditional duty of aaniag as head of the Franchise Tax depart-
r;ontantias searatnry-stonup;rapberfor tbe FWmchis6 Tax da-
partuant,uuder the paragraph of the Appropriationhill
styled lTr mWfer0s i#Up105’~88”.-10     the ApproprlatOm
bill provides c&z 5almry Par rbicb an appropriationim
Eimackerein sboll bo pai& to any lJsrson uulese eueb per-
aon 56tu5ll~ di8omrg55 5ms:glmd ditties.,5lmh prwidon
i5 8 minimal aua not a m5ximm MquIremmt,ond    the p5r5-
graph oa Vraa8fa of nmployeemr,olevly 6utborirso5   the
dep5rtmat head to require mob slplqeea to perforp
other oad additionalduties than those pertrfniag to the
appropriation from rhioh they 5re prid.
                 It   ma8 net illepl for the 804nwitiee 008~

an usual ealy         ef $3800.00.
            Yh6 Uourltier A&, in 80otion 34, expre8sly
preTiae51
          'Yho SeaPcftie8 Gorssi5demr, ao hece-
     lasted,     ohall dram on uuaml 0818ry not


     *aa
             S~tlon'S6 of the Aat oontempl5testhat the
Searotary of State dull have the authorSty to flr the
lalary of the 8ecrOrSties (temmbololmr 8t5n 5meuatmet
to exeeea the mM&vm pIwid5dlnseetion34.           nIeuE=
derllaed portion of Bee+%oa 34 ~IITUIIS~~means that    the
dntie8 performad by the Beonrlfie8 Ceomdssioner in the
enforeemeatof the s54mritle~Aat *all be of the same
eharaater    a0 thoeo perSorted4 the Blue S&y Oemdedea-
or n&et- the Blue Sky Low. It *aa hare no other meurlw,
ior the iilueelrJCeamils5~oaor  nwer hd 5ay duties    to pbr-
fgo     ,%a the enforadpentof this Aat* - the Seouritleo
     .
            4.   Seotioa   86 of tho'Semrlt.iem Aat confri~
tho Pollowing prmidoat
          .At the ona of the aalmxur year u.q
      uatumd portion of'eoid fuwl5 in 5&l
      5peoia1 osoouat 5ba11 be set over 5zkd
      paid into the general reveaue fund.@
          so period of the ~ithh rbicb tus traarrfer
io to be made is set out In the Act. It is oontempl~t-
od that it &all be done within n reasonable t%mIItiter
the oio~o of the oaleaaar yew. The duty to mtke omb
&S’.    C.    ti.   C8VS3hW
                          - $.UI@I        0




pwnt    to the ge)oQralfuna from the specirnlactount
is a continuing one, that te, the duty to wkok0such
payment rests upon the offitererequired to aalrait
until they have discharged such ciutyin accoraanca
with the provisionaof thb law. The mere feet thet
they may w&t an umuason8bls pried of tins after
the CIOSC of the wlon&ar year can not operate to ro-
1ieve        them    OP   t&O   duty   thuo   imposed.




                                                 Very    truly yours
                                              ATTUIWX Q&Nf%U OF        T&x&3




                                                          11.W.Fairehi1d
                                                                Aoeoiatant